                          Case 3:19-bk-01921-JAF                Doc 5       Filed 05/25/19          Page 1 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 19-01921-JAF
Wanda Yasmin Lorde                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113A-3                  User: cahyen                       Page 1 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: 309A                      Total Noticed: 19


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db             +Wanda Yasmin Lorde,    4190 Plantation Oaks Blvd. #1034,    Orange Park, FL 32065-3539
tr             +Gregory K. Crews,    8584 Arlington Expressway,    Jacksonville, FL 32211-8003
28267542       +Albertelli Law,    Post Office Box 23028,    Tampa, FL 33623-2028
28267544       +Citibank North America,    Citibank Corp/Centralized Bankruptcy,    Po Box 790034,
                 St Louis, MO 63179-0034
28267545       +Citicards,   Citicorp Credit Services/Attn: Centraliz,     Po Box 790040,
                 Saint Louis, MO 63179-0040
28267540       +Clay County Tax Collector,    Post Office Box 218,    Green Cove Springs FL 32043-0218
28267551       +Hamilton Glen at Oakleaf,    c/o Registered Agent,    Property Management Services,
                 463499 State Road 200,    Yulee, FL 32097-3301
28267552      #+Jevon Lorde,    3802 Chasing Falls Road,    Orange Park, FL 32065-3569
28267554       +Loan Depot LLC,    3652 3rd Street S,    #120,   Jacksonville Beach, FL 32250-6092

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: dufresne@jaxlawcenter.com May 23 2019 23:52:26      Donald M. DuFresne,
                 Parker & DuFresne,   8777 San Jose Boulevard Suite 301,    Jacksonville, FL 32217
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov May 23 2019 23:53:37
                 United States Trustee - JAX 13/7,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
28267543       +EDI: CAPITALONE.COM May 24 2019 03:28:00      Capital One,   Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
28267546       +EDI: WFNNB.COM May 24 2019 03:28:00      Comenitybank/New York,    Attn: Bankruptcy Dept,
                 Po Box 182125,   Columbus, OH 43218-2125
28267547       +E-mail/Text: electronicbkydocs@nelnet.net May 23 2019 23:53:58       Dept of Ed / 582 / Nelnet,
                 Attn: Claims,   Po Box 82505,    Lincoln, NE 68501-2505
28267541        EDI: FLDEPREV.COM May 24 2019 03:28:00      Florida Dept. of Revenue,    Bankruptcy Unit,
                 P.O. Box 6668,   Tallahassee, FL 32314-6668
28267555       +EDI: NFCU.COM May 24 2019 03:28:00      Navy FCU,   Attn: Bankruptcy,    Po Box 3000,
                 Merrifield, VA 22119-3000
28267556       +EDI: NFCU.COM May 24 2019 03:28:00      Navy Federal Credit Union,    Attn: Bankruptcy,
                 Po Box 3000,   Merrifield, VA 22119-3000
28267558       +EDI: RMSC.COM May 24 2019 03:28:00      Synchrony Bank/Walmart,    Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando, FL 32896-5060
28267559       +EDI: RMSC.COM May 24 2019 03:28:00      Synchrony/Ashley Furniture Homestore,    Attn: Bankruptcy,
                 Po Box 965064,   Orlando, FL 32896-5064
                                                                                              TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28267548*        +Dept of Ed / 582 / Nelnet,   Attn: Claims,    Po Box 82505,    Lincoln, NE 68501-2505
28267549*        +Dept of Ed / 582 / Nelnet,   Attn: Claims,    Po Box 82505,    Lincoln, NE 68501-2505
28267550*        +Dept of Ed / 582 / Nelnet,   Attn: Claims,    Po Box 82505,    Lincoln, NE 68501-2505
28267553*        +Jevon Lorde,   3802 Chasing Falls Road,    Orange Park, FL 32065-3569
28267557*        +Navy Federal Credit Union,   Attn: Bankruptcy,    Po Box 3000,    Merrifield, VA 22119-3000
                                                                                                TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens
                       Case 3:19-bk-01921-JAF      Doc 5     Filed 05/25/19    Page 2 of 4



District/off: 113A-3          User: cahyen                 Page 2 of 2                 Date Rcvd: May 23, 2019
                              Form ID: 309A                Total Noticed: 19

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              Donald M. DuFresne    on behalf of Debtor Wanda Yasmin Lorde dufresne@jaxlawcenter.com,
               bankruptcy.paralegals@jaxlawcenter.com;parkerdufresne1@gmail.com;parker@jaxlawcenter.com;r42046@n
               otify.bestcase.com
              Gregory K. Crews    courtecf@crewslegal.com, amy@crewslegal.com,fl70@ecfcbis.com,
               bonnie@crewslegal.com
              United States Trustee - JAX 13/7    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 3
                        Case 3:19-bk-01921-JAF                        Doc 5      Filed 05/25/19         Page 3 of 4
Information to identify the case:
Debtor 1              Wanda Yasmin Lorde                                                Social Security number or ITIN        xxx−xx−1262
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 5/22/19
Case number:          3:19−bk−01921−JAF


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Wanda Yasmin Lorde

2.      All other names used in the
        last 8 years

3.     Address                               4190 Plantation Oaks Blvd. #1034
                                             Orange Park, FL 32065

4.     Debtor's attorney                     Donald M. DuFresne                                     Contact phone 904−733−7766
                                             Parker & DuFresne
       Name and address                      8777 San Jose Boulevard Suite 301                      Email: dufresne@jaxlawcenter.com
                                             Jacksonville, FL 32217

5.     Bankruptcy Trustee                    Gregory K. Crews                                       Contact phone 904−354−1750
                                             8584 Arlington Expressway
       Name and address                      Jacksonville, FL 32211

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                        Case 3:19-bk-01921-JAF                          Doc 5         Filed 05/25/19               Page 4 of 4
Debtor Wanda Yasmin Lorde                                                                                          Case number 3:19−bk−01921−JAF


6. Bankruptcy Clerk's Office                      300 North Hogan Street Suite 3−150                              Hours open:
                                                  Jacksonville, FL 32202                                          Monday − Friday 8:30 AM −
    Documents in this case may be filed at this                                                                   4:00PM
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                                Contact phone 904−301−6490

                                                                                                                  Date: May 23, 2019

7. Meeting of creditors                           June 28, 2019 at 10:00 AM                                       Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a FIRST FLOOR, 300 North Hogan
    questioned under oath. In a joint case,       later date. If so, the date will be on the court St. Suite 1−200, Jacksonville, FL
    both spouses must attend. Creditors may
    attend, but are not required to do so. You    docket.                                          32202
    are reminded that Local Rule 5073−1
    restricts the entry of personal electronic      *** Debtor(s) must present Photo ID and acceptable
    devices into the Courthouse.                   proof of Social Security Number at § 341 meeting. ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                     Filing deadline: August 27, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                               Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as             conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                  you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                  you have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                  the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                       McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                      and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                  except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                    page 2
